Citation Nr: 1761027	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, hallux valgus, hallux limitus, hallux rigidus, and left hammer toes.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as stomach issues.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a disability evaluation in excess of 20 percent for service connected lumbosacral strain and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to June 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012, February 2012, and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans' Law Judge at a July 2017 videoconference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a gastrointestinal disability and a right shoulder disability, as well as entitlement to a higher disability evaluation for a service connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral foot disability, to include bilateral pes planus, hallux valgus, hallux limitus, hallux rigidus, and left hammer toe, was caused or permanently aggravated by his service connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for entitlement to secondary service connection for a bilateral foot disability, to include bilateral pes planus, hallux valgus, hallux limitus, hallux rigidus, and left hammer toes, have been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran is seeking entitlement to service connection for a bilateral foot condition.  The Veteran has claimed that his feet began to bother him in the military and has also contended that his foot problems are secondary to his service connected lumbar spine disability.  

An October 2015 VA examination diagnosed the Veteran with bilateral pes planus, bilateral hallux valgus, bilateral hallux limitus, bilateral hallux rigidus, and left hammer toes.  However, the examiner, Dr. J.R., concluded that it was less likely than not that the Veteran's current foot problems had onset in service, noting that the Veteran's service treatment records were negative for any complaints other than an injury to the left great toe and the Veteran did not have any documented foot problems until more than three decades after service.  The examiner also concluded that it is less likely than not the Veteran's foot problems are secondary to his service connected lumbar spine disability, explaining that such a connection was not supported by the medical literature.  He opined that the Veteran's foot problems are likely the result of his civilian employment, which involved prolonged standing for decades.

However, in a June 2017 statement, the Veteran's private podiatrist, Dr. E.R., opined that the Veteran's foot conditions were secondary to the Veteran's service connected low back condition, explaining that the Veteran's back pathology resulted in an antalgic gait that in turn caused the Veteran's foot problems.

In evaluating the competing medical opinions, the Board cannot find that either is significantly more probative than the other.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, hallux valgus, hallux limitus, hallux rigidus, and left hammer toes is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Secondary service connection for bilateral foot disability, to include bilateral pes planus, hallux valgus, hallux limitus, hallux rigidus, and left hammer toes, is granted.


REMAND

The Veteran is also seeking entitlement to service connection for a gastrointestinal disability, claimed as stomach issues, and a right shoulder disability, as well as a higher disability evaluation for his service connected lumbosacral strain and degenerative disc disease of the lumbar spine.

The record reflects that the Veteran has been receiving primary care treatment for many years from Swedish Medical Center.  It does not appear that these records are associated with the Veteran's claims folder or that any attempt to obtain them has been made by the RO.  As these records are potentially relevant to the Veteran's remaining claims, on remand, the RO should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all available treatment records for the Veteran from the Swedish Medical Center.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


